Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane Kobayashi on 4/16/2021.

The application has been amended as follows: 

59.	(Currently Amended) A system, comprising: 
	a wireless node at a monitored location, the wireless node connected to a metering device via a wired connection for receipt of metering signals from the metering device;
	a gateway device configured to receive metering device measurements via wireless communication with the wireless node; and
	a host system having a plurality of servers at a location remote from the monitored location, one or more of the plurality of servers configured to communicate with the gateway device via a communication network to receive the metering device measurements, the one or more of the plurality of servers storing a transformation function in association with an identifier for a first of a plurality of sensor channels of data collected by the gateway device, wherein the transformation function includes a meter conversion variable applied by the one or more of the plurality of servers to convert the first of the plurality of sensor channels of data to a metering amount for a transformed sensor channel of metering data, the one or more of the plurality of servers further configured to transmit the transformed sensor channel of metering data to a customer wherein the one or more of the plurality of servers stores a second transformation function in association with the identifier for the first of the plurality of sensor channels of data.

60. (Canceled)  



62. (Previously Presented) The system of claim 59, wherein the wireless nodes includes a sensor module having a plurality of sensors for measuring signals from a plurality of metering devices, the sensor module connected to wireless transceiver module via a serial communication interface.  

63. (Previously Presented) The system of claim 59, wherein the meter conversion variable is an integer used as a multiplier or divider in the transformation function.  

64. (Previously Presented) The system of claim 59, wherein the metering device is one of a water meter, gas meter, and electricity meter.  

65. (Previously Presented) The system of claim 59, wherein the metering signals are pulse signals.  

66. (Previously Presented) A system, comprising: a database configured to store a plurality of transformation functions in association with a first of a plurality of sensor channels Appl. No.: 15/694,911of data associated with a wireless node at a monitored location the wireless node connected to a metering device via a wired connection for receipt of metering signals from the metering device, wherein the wireless node communicates with a gateway device via wireless communication; and one or more of a plurality of servers configured to communicate with the gateway device via a communication network, the one or more of the plurality of servers configured to apply the plurality of transformation functions to convert the first of the plurality of sensor channels of data to a metering amount to produce a transformed sensor channel of metering data, the one or more of the plurality of servers further configured to transmit the transformed sensor channel of metering data to a customer.  

67. (Previously Presented) The system of claim 66, wherein the one or more of the plurality of servers are configured to transmit computer readable program code that enables a customer device to render a user interface that enables the customer to specify at least one of the plurality of transformation functions.  

68. (Previously Presented) The system of claim 66, wherein the plurality of transformation functions are stored in association with one or more of an identifier of the gateway device, an identifier of the wireless node, and an identifier of a sensor in the wireless node.  

69. (Previously Presented) The system of claim 66, wherein at least one of the plurality of transformation functions includes a meter conversion variable used as a multiplier or divider in the transformation function.  

70. (Previously Presented) The system of claim 66, wherein the metering signals are pulse signals.  


71.	(Currently Amended) A method, comprising: 
	receiving, by a first of a plurality of servers, a specification of a meter conversion variable for a channel of data associated with a wireless node at a monitored location, the channel of data associated with channel of data is delivered by the wireless node to a gateway device via wireless communication;
	storing, by the first of the plurality of servers, a plurality of transformation functions corresponding to the channel of data, wherein a first of the plurality of transformation functions is based on the meter conversion variable and is stored in association with an identifier associated with the channel of data; 
	receiving, by one or more of the plurality of servers, metering signal measurements in the channel of data;
	transforming, by the one or more of the plurality of servers, the metering signal measurements to a metering amount using the meter conversion variable in the first of the plurality of transformation functions; and
	transmitting the metering amount to the customer.

72. (Previously Presented) The method of claim 71, wherein the monitored location is a building.  

73.	(Currently Amended) The method of claim 71, wherein the storing comprises storing the first of the plurality of transformation functions in association with one or more of an identifier of the gateway device, an identifier of the wireless node, and an identifier of a sensor in the wireless node.

74. (Previously Presented) The method of claim 71, further comprising transmitting a description of a predefined transformation function to a customer device as an option for selection in a user interface.  



76. (Previously Presented) The method of claim 71, wherein the meter conversion variable is an integer used as a multiplier or divider in the transformation function.  

77. (Previously Presented) The method of claim 71, wherein the metering signal measurements are pulse signals.  

78. (Canceled)  

79. (Previously Presented) The system of claim 59, wherein the first plurality of sensor channels of data includes multiple sensor channels of data from the wireless node.  

80. (Previously Presented) The system of claim 59, wherein the one or more of the plurality of servers stores a second transformation function in association with the identifier for the first of the plurality of sensor channels of data.  

81.	(Canceled) 

82.	(Canceled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/WUTCHUNG CHU/Primary Examiner, Art Unit 2468